Citation Nr: 1643146	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-00 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to October 26, 2009, a rating in excess of 60 percent prior to April 26, 2010, a rating in excess of 10 percent prior to May 21, 2013, and a rating in excess of 30 percent thereafter, for service-connected coronary artery disease status post stent (CAD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected CAD, to include on an extraschedular basis pursuant 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a December 2015 rating decision, the Veteran's rating for CAD was increased to 30 percent, effective May 21, 2014.  However, higher ratings for his CAD are available.  As such, and because the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal regarding the evaluation of the Veteran's CAD to reflect the December 2015 rating decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, following the December 2015 supplemental statement of the case, additional evidence including VA treatment record was added to the record.  To date the agency of original jurisdiction (AOJ) has not issued a supplemental statement of the case that addresses this new evidence, and the Veteran has not waived AOJ consideration.  38 C.F.R. § 20.1304 (2015).  Nevertheless, as the decision here is a remand, the AOJ will have an opportunity to review this evidence.

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is part of an initial rating claim when such is expressly raised by the veteran or reasonably raised by the record.  In a statement received in August 2013, the Veteran's former employer indicated that he retired in May 2013 due to chest pain.  In September 2015, the Veteran stated that he was forced to leave his job due to his condition.  Therefore, the Board has jurisdiction over this issue as part and parcel of his higher rating claim and has listed such on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The record shows that the Veteran's most recent examination to assess the nature and severity of his CAD was in May 2013.  However, evidence associated with the record appears to indicate a possible worsening since that time.  For example, in June 2013, the Veteran underwent a left heart catheterization, coronary angiography, and left vetriculopathy.  Additionally, a June 2016 VA treatment record noted that his current problems included a decreased cardiac output.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  Not only is this last examination remote, but the Veteran has also asserted that his condition has worsened since the previous VA examination.

Given the foregoing, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim for a higher rating for CAD.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

On remand, the AOJ should also obtain any outstanding VA treatment records related to the Veteran's CAD dated after July 27, 2016.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be provided the opportunity to identify any private treatment records that are relevant to his claim, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2015).

Also, as noted in the Introduction, a claim of entitlement to a TDIU due to the Veteran's CAD has been raised by the record.  In a statement received in August 2013, the Veteran's former employer indicated that he retired in May 2013 due to chest pain.  In September 2015, the Veteran stated that he was forced to leave his job due to his condition.  Thus, the issue of entitlement to a TDIU has been raised in connection with his increased rating claim.  See Rice v. Shinseki, supra.

To date, the Veteran has not been provided with the Veterans Claims Assistance Act (VCAA) notice requirements for a TDIU claim.  Therefore, on remand, the AOJ should send the Veteran proper notice, afford him the opportunity to file a formal claim for TDIU, and then adjudicate this matter in the first instance to avoid any prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran the proper VCAA notice that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant dated after July 27, 2016.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Request that the Veteran identify any non-VA healthcare provider who treated him for his CAD and, after obtaining any necessary authorization, obtain all identified records not previously of record.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

4.  After all outstanding records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connection CAD.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Following the examination, the examiner should address the following:

Describe all symptoms caused by the Veteran's service-connected CAD, as well as the severity of each symptom.  The examiner should assess the Veteran's workload of METs and left ventricular ejection fraction.  The examiner should also address the functional effects, to include any limitations, that the Veteran's CAD has on his activities of daily living, to include employment.

In addressing such inquiries, the examiner should take into consideration all of the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles and objective medical findings.  All opinions expressed should be accompanied by supporting rationale.

5.  Thereafter, and after any further development deemed necessary, readjudicate the claim for a higher rating for CAD, and adjudicate the matter of entitlement to TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the appeal should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



